Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20       PageID.3166   Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,          Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
                                               Magistrate Judge Elizabeth Stafford
 D-1 PAUL NICOLETTI,

                           Defendant.

  Craig Weier                                 Paul J. Stablein
  United States Attorneys Office              Paul Stablein, PLLC
  Assistant United States Attorney            Attorney for Defendant
  211 West Fort Street, Suite 2001            380 North Old Woodward Ave
  Detroit, Michigan 48226                     Ste 320
  (313) 226-9678                              Birmingham, Michigan 48009
  Craig.Weier@usdoj.gov                       (248) 540-1600
                                              PaulStablein@StableinLaw.com


                   MOTION FOR RECONSIDERATION
              OF COURT’S ORDER (ECF NO. 184) REGARDING
              MOTION TO AMEND ORDER OF RESTITUTION

        NOW COMES the Defendant, Paul Nicoletti, by and through his attorney,

 Paul Stablein, and moves this Honorable Court for reconsideration of its June 3,

 2020, order denying Mr. Nicoletti’s Motion to Amend Order of Restitution, and in

 support of said motion, states as follows:

        1.    On March 17, 2020, Mr. Nicoletti filed his Motion to Amend Order of

 Restitution (ECF No. 174), alleging, primarily, that this Court’s judgment of
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20                  PageID.3167      Page 2 of 11




 sentence had ordered Mr. Nicoletti to pay restitution and special assessments in the

 amount of $5,479,151.58, in one lump sum, due immediately, without making any

 determination that Mr. Nicoletti had the ability to pay such a sum (see Judgment,

 ECF No. 168, PageID 2346).

        2.      On June 3, 2020, this Honorable Court denied Mr. Nicoletti’s motion

 by way of written opinion and order.1 In pertinent part, the Court held:

               Nicoletti says the amount of restitution owed should be
        decreased because no loan documents for one particular loan were
        produced during trial. No witness testified concerning that loan. The
        Government alleges that the restitution order does not raise a substantial
        question of law.
               The Government did prove that Nicoletti participated in the
        closing of this particular loan. The Government never attempted to
        conceal this information from Nicoletti. He had the FBI 302 Forms
        pertaining to this transaction. Most importantly, Nicoletti agreed that
        the total amount of fraudulent transactions he was involved in equated
        to $8,442,930 – prior to Fifth Third Bank’s recoveries from
        foreclosures – and this amount included the particular loan he now
        challenges.
        (ECF No. 184, PageID 3164).

        3.      As noted above, Mr. Nicoletti did not argue to this Honorable Court in

 his motion that “the amount of restitution owed should be decreased because no loan

 documents for one particular loan were produced during trial.” On the contrary, Mr.

 Nicoletti’s prayer for relief in the conclusion of his motion was concise:

 “WHEREFORE, Mr. Nicoletti requests that this court amend the order of restitution


 1The Court had consolidated its ruling here with its ruling on Mr. Nicoletti’s separately filed
 Motion for Bond Pending Appeal (ECF No. 172).


                                                  2
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20        PageID.3168    Page 3 of 11




 allowing for the payment of nominal payments as authorized by [18 U.S.C.] § 3664.”

 (ECF No. 174, PageID 2773). This request was unrelated to Mr. Nicoletti’s

 allegation in his Motion for Bond Pending Appeal concerning the Government’s use

 of the additional loan amounts unrelated to the charged offenses as a basis for the

 inflated restitution request, (ECF No. 172, PageID 2384-2385), but, rather, was

 based upon Mr. Nicoletti’s inability to pay the lump sum immediately, as the Court

 ordered in the judgment. The two arguments are separate.

       4.       In addition, the Court’s opinion, quoted above, states that the

 Government argued “that the restitution order does not raise a substantial question

 of law.” However, the Government never filed any response, let alone an objection

 to Mr. Nicoletti’s Motion to Amend Order of Restitution contained in ECF No. 174.

 In fact, the Government had proposed amending the language of the judgment after

 the motion was filed, but no agreement was reached. Contrary to the Court’s

 conclusion, the Government had not answered the Motion to Amend Order of

 Restitution.

       5.       The Federal Rules of Criminal Procedure do not provide for a procedure

 authorizing a party to pursue reconsideration of a previously entered order of the

 Court. See, e.g., United States v. Strauss, No. 10-CR-20711, 2015 WL 2342898

 (E.D. Mich. May 14, 2015). That authority is found in the local rules for the Eastern

 District of Michigan. Local Rule 7.1(h) provides:



                                            3
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20         PageID.3169     Page 4 of 11




       Motions for Rehearing or Reconsideration.

       (1) Time. A motion for rehearing or reconsideration must be filed
       within 14 days after entry of the judgment or order.

       (2) No Response and No Hearing Allowed. No response to the motion
       and no oral argument are permitted unless the court orders otherwise.

       (3) Grounds. Generally, and without restricting the court’s discretion,
       the court will not grant motions for rehearing or reconsideration that
       merely present the same issues ruled upon by the court, either expressly
       or by reasonable implication. The movant must not only demonstrate
       a palpable defect by which the court and the parties and other persons
       entitled to be heard on the motion have been misled but also show that
       correcting the defect will result in a different disposition of the case.
       (Emphasis supplied.)

       6.     “The district court must grant a motion for reconsideration if the

 movant demonstrates that the district court and the parties have been misled by a

 palpable defect, and correcting the defect will result in a different disposition of the

 case.” Hansmann v. Fid. Investments Institutional Servs. Co., 326 F.3d 760, 767

 (6th Cir. 2003).

       7.     “A ‘palpable defect’ is ‘a defect that is obvious, clear, unmistakable,

 manifest, or plain.’” United States v. Lockett, 328 F. Supp. 2d 682, 684 (E.D. Mich.

 2004) (quoting United States v. Cican, 156 F. Supp. 2d 661, 668 (E.D. Mich. 2001)).

       8.     Here, it is fairly clear that this Honorable Court’s opinion and order did

 not address the request made in Mr. Nicoletti’s separate motion to amend the

 restitution portion of the Court’s judgment of sentence. The Court’s opinion denies

 Mr. Nicoletti’s request to amend the amount of restitution, but it does not address

                                            4
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20        PageID.3170    Page 5 of 11




 Mr. Nicoletti’s complaint regarding the manner in which it must be paid. Mr.

 Nicoletti’s complaint about the amount of restitution was contained within his

 Motion for Bond Pending Appeal. (ECF No. 172). His argument regarding how the

 restitution should be paid was contained in his separately filed Motion to Amend

 Order of Restitution (ECF No. 174), to which the Government never responded.

       9.     The defect here is obvious, clear and unmistakable.         The Court’s

 opinion and order mistakenly denies ECF No. 174 without addressing any of the

 arguments set forth in that document, and, instead, addresses the issues in ECF No.

 172 only.

       10.    The issue then becomes as to whether a correction of the defect would

 result in a different disposition. It would.

       11.    The judgement of sentence (ECF No. 168) ordered that Mr. Nicoletti

 was to pay the restitution as follows: “Lump sum payments (sic) of $5,479,151.58

 (Special Assessment & Restitution) due immediately, balance due.” Id., PageID

 2346. Mr. Nicoletti has no ability to pay the restitution as ordered by the Court. As

 the result of his conviction, Mr. Nicoletti’s license to practice law was suspended by

 the State Bar of Michigan.

       12.    On March 16, 2020, the Attorney Grievance Commission filed with the

 Michigan Attorney Discipline Board the docket entries and judgment of sentence

 from the within case, seeking an order to show cause why a final order of discipline



                                            5
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20         PageID.3171    Page 6 of 11




 should not be entered and setting the matter for a hearing before a panel of the board.

 A copy of the Notice of Filing of a Judgment of Conviction was attached to the

 original motion as Exhibit A.          On information and belief, the Grievance

 Administrator will seek to permanently disbar Mr. Nicoletti from practicing law in

 the State of Michigan.

       13.    The United States Probation Department prepared a Presentence

 Investigation Report in which Agent Glaros stated, “The Defendant may have the

 ability to make nominal monthly payments toward restitution if ordered.” See Page

 11, Paragraph 45 of the Presentence Investigation Report. The report also informed

 the Court that Mr. Nicoletti, working as a tow truck driver, earned $420.00 per week

 at the time of his sentencing.

       14.    Mr. Nicoletti cannot make a payment of a lump sum immediate

 payment of $5,479,151.58.        His inability to make such a large payment will

 undoubtedly put him in the position of being unable to comply with this Court’s

 judgment, and places him in the position of necessarily violating the conditions the

 Court has placed upon him as conditions of his supervised release.

       15.    The Court should also take note that none of the other defendants in this

 matter were ordered to make immediate lump sum payments. Copies of the

 judgments of sentence of defendants Hogan, Hance, Flynn and Lucia were attached

 to the original motion as Exhibit B.



                                           6
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20        PageID.3172    Page 7 of 11




       16.    18 U.S.C. § 3664(f)(3)(B) authorizes a sentencing court to order the

 payment of nominal periodic payments “if the court finds from facts on the record

 that the economic circumstances of the defendant do not allow the payment of any

 amount of a restitution order, and do not allow for the payment of the full amount of

 a restitution order in the foreseeable future under any reasonable schedule of

 payments.” The circumstances the Court is to take into consideration include “(A)

 the financial resources and other assets of the defendant, including whether any of

 these assets are jointly controlled; (B) projected earnings and other income of the

 defendant; and (C) any financial obligations of the defendant; including obligations

 to dependents.” 18 U.S.C. § 3664(f)(2).

       17.    Mr. Nicoletti’s financial resources are minimal. He earns $420.00 per

 week, and will not, while incarcerated, be able to earn anything. His projected

 earnings following his release from prison at age 67 will in all likelihood not amount

 to much more. He will not, in the foreseeable future, be able to pay $5,479,151.58,

 let alone make such a payment in one lump sum immediately.

       18.    “The [Mandatory Victims Restitution Act of 1996] expressly states that

 ‘the court shall ... specify in the restitution order the manner in which, and the

 schedule according to which, the restitution is to be paid,’ and in doing so shall

 consider the factors delineated in the provision.” United States v. Davis, 306 F.3d

 398, 425–26 (6th Cir. 2002). Those factors are identified above, but this Honorable



                                           7
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20                   PageID.3173       Page 8 of 11




 Court made no findings at the time of sentencing specifically related to Mr.

 Nicoletti’s ability or inability to pay a lump sum of $5,479,151.58, let alone to pay

 it immediately.

        19.     In Davis, the district court had ordered Davis to pay restitution in the

 amount of $4,790.00 but waived a fine because of his inability to pay. The district

 court had not set a payment schedule and the record contained no indication that the

 factors outlined in 18 U.S.C. § 3664(f)(2)(A)-(C) were considered. Though the

 sentencing court was required to order full restitution regardless of the defendant’s

 ability to pay (see 18 U.S.C. § 3664(f)(1)(A)), the Court found persuasive the

 reasoning of the Third Circuit in United States v. Coates, 178 F.3d 681 (3rd Cir.

 1999), as to the manner in which it would be paid. In Coates, the Court had

 remanded the case to the district court “because the district court failed to satisfy the

 MVRA’s mandatory requirements under § 3664 that the district court alone ‘shall’

 set payment schedules.” United States v. Davis, 306 F.3d 398, 426 (6th Cir. 2002)

 (quoting Coates, supra, at 685). Likewise, the Sixth Circuit remanded the Davis

 case so that the district court could set up a payment schedule “pursuant to the

 express terms of the MVRA.”2 Id.; see United States v. Myers, 198 F.3d 160 at 169




 2 The Court also noted that district courts are not precluded from eliciting the assistance of others
 in setting such a schedule so long as the final approval of it is retained by the court. Davis,
 supra, at 426 (citing United States v. Ayantayo, No. 99–2321, 2001 WL 1176331 (6th Cir.
 Sept.27, 2001) (unpublished).


                                                   8
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20         PageID.3174     Page 9 of 11




 (5th Cir. 1999) (holding that it was plain error for district court to order restitution

 in one lump sum without issuing a schedule of payments).

       20.    Here, as in Davis, this Honorable Court made no findings regarding the

 factors set forth in § 3664(f)(2)(A)-(C) and Mr. Nicoletti’s inability to pay the

 restitution immediately in one lump sum. As noted above, he cannot and, like his

 co-defendants, should not be ordered to do so. The Court should reconsider its June

 3, 2020, opinion and order and amend its restitution order, allowing for a schedule

 of nominal payments.

       WHEREFORE, Mr. Nicoletti prays that this Honorable Court reconsider its

 opinion and order (ECF No. 184) and amend the order of restitution (ECF No. 168)

 allowing for the payment of nominal payments as authorized by 18 U.S.C. § 3664.

                                         Respectfully submitted,


                                         /s/Paul Stablein
                                         Paul J. Stablein (P42544)
                                         Paul Stablein, PLLC
                                         Attorney for Defendant Paul Nicoletti
                                         380 North Old Woodward Ave., Suite 320
                                         Birmingham, Michigan 48009
                                         (248) 540-1600
                                         PaulStablein@StableinLaw.com
 Dated:       June 17, 2020




                                            9
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20        PageID.3175       Page 10 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  UNITED STATES OF AMERICA,

                            Plaintiff,          Case No: 2:15-cr-20382
  -v-                                           Honorable Victoria Roberts
                                                Magistrate Judge Elizabeth Stafford
  D-1 PAUL NICOLETTI,

                            Defendant.

  Craig Weier                                Paul J. Stablein
  United States Attorneys Office             Paul Stablein, PLLC
  Assistant United States Attorney           Attorney for Defendant
  211 West Fort Street, Suite 2001           380 North Old Woodward Ave
  Detroit, Michigan 48226                    Ste 320
  (313) 226-9678                             Birmingham, Michigan 48009
  Craig.Weier@usdoj.gov                      (248) 540-1600
                                             PaulStablein@StableinLaw.com


                 BRIEF IN SUPPORT OF DEFENDANT’S
              MOTION FOR RECONSIDERATION OF COURT’S
                   ORDER (ECF NO. 184) REGARDING
              MOTION TO AMEND ORDER OF RESTITUTION

        As and for his Brief in Support of the above-captioned motion, Mr. Nicoletti

  incorporates those statements of fact and conclusions of law set forth in his

  concurrently filed motion as if the same were more fully set forth herein.

        WHEREFORE, Mr. Nicoletti prays that this Honorable Court reconsider its

  opinion and order (ECF No. 184) and amend the order of restitution (ECF No. 168)


                                           10
Case 2:15-cr-20382-VAR-MKM ECF No. 185 filed 06/17/20    PageID.3176   Page 11 of 11




  allowing for the payment of nominal payments as authorized by 18 U.S.C. § 3664.

                                      Respectfully submitted,

                                      /s/Paul Stablein
                                      Paul Stablein
                                      Attorney for Mr. Nicoletti
  DATED:      June 17, 2020




                                         11
